Citation Nr: 1446924	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-40 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976, with additional Reserves service until 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  

The rating decision additionally denied entitlement to service connection for a right knee disorder.  Although the Veteran submitted a timely notice of disagreement specifically disagreeing with the denial of service connection for her right knee and the denial to reopen her claim for service connection for a left knee disorder, in November 2009 she substantively appealed the left knee claim only.

The Veteran appeared and testified at an RO hearing in August 2014 before the undersigned Veterans Law Judge.  A transcript of that hearing is contained in her virtual record.

In the February 2014 Supplemental Statement of the Case, the RO reopened the claim of entitlement to service connection for a left knee disability and denied the service connection claim on the merits.  Despite the determination reached by the RO, the Board must make its own finding regarding new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).


The issue(s) of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a February 2006 decision, the RO initially denied entitlement to service connection for a left knee disability.  The Veteran did not timely appeal the February 2006 decision, and it became final.
 
2.  The evidence received since the February 2006 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).
 
2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the request to reopen the claim of entitlement to service connection claims for a left knee disability, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.  Additionally, the RO provided appropriate VCAA notice to the Veteran in July 2007.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Veteran was initially denied entitlement to service connection for a left knee disability in a February 2006 rating decision.  The Veteran submitted a notice of disagreement with the denial in July 2007; however, as this was more than a year after notification of the February 2006 denial, the notice of disagreement was not timely.  As such, the February 2006 decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the February 2006 decision, the evidence of record consisted of the Veteran's service treatment records and some VA treatment records.  The records included an October 2005 VA treatment record where the Veteran complained of left knee swelling for the past 20 years.

Since the February 2006 decision, additional VA and private treatment records have been added to the claims file.  The records date from 2005 to 2009.  Additionally, the Veteran provided testimony, and her representative provided additional argument, during an August 2014 hearing.  At the hearing, the Veteran indicated that she is receiving Social Security Administration (SSA) disability compensation for her knees, and argued that the wear and tear of three years of active service and an additional 13 years of Reserve service lead to the development of her left knee disability.  She has argued that her left knee disability began during her period of active service from 1973 to 1976, and that her service treatment for shin splints indicates that she was beginning to have difficulty with her knees, specifically her left knee.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the February 2006 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements regarding her symptoms and treatment during active service and Reserves service are "material" evidence of the onset of her symptoms and of ongoing symptoms and treatment since service.  

The Veteran's testimony to the RO and Board provided a "more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

Thus, the Board will construe this evidence as relating to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability and the claim will accordingly be reopened on the basis of new and material evidence.  The left knee disability claim will be further addressed on remand, as described below.


ORDER

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for a left knee disability; to that extent only, the appeal is granted.


REMAND

As noted above, the claims file contains service treatment records.  These records include Reserve service records.  The Veteran testified that she was given profiles during her reserve and active service for shin splints and a left knee disability.  The Board notes that the records in the file only indicate one complaint of shin splints and does not include profile information.  The record additionally does not contain the Veteran's ACDUTRA/INACDUTRA dates.  On remand, attempts should be made to obtain these records.

The Veteran testified that she was granted SSA disability compensation for her knees in 2009.  The claims file and virtual record do not include SSA records, which should also be obtained on remand.

After any additional records have been obtained, the Veteran should be afforded a VA nexus examination.  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

The Veteran claims that she is entitled to service connection for a left knee disability due to ongoing wear and tear from her active service and her Reserve service, which included ACDUTRA and INACDUTRA periods.  As the wear and tear of a joint may be considered an injury, the VA will ask the examiner to take into account the extent of her active and Reserve service in providing a nexus opinion.

The Board notes that Reserve treatment records include a complaint regarding her left knee from November 1986; however, the handwriting is difficult to read. 

An October 2005 VA treatment record noted complaints of bilateral knee pain, and left knee swelling which began 20 years prior.

During her Board hearing, the Veteran appeared to have difficulty describing when she initially sought treatment for her left knee.  Under direct questioning she indicated she was treated in the 1980s, but also stated she was diagnosed with "bone on bone" difficulties with her left knee in 2004.  As her testimony was not entirely clear, on remand, the VA should check for VA treatment records prior to 2005.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated her for her left knee disability prior to 2005 (to include Dr. Southcross and Dr. Acosta-who were mentioned during her Board hearing).  Of particular interest are records for treatment in the 1980s, as was alluded to in her Board testimony.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow his the opportunity to obtain and submit those records for VA review.

2.  Obtain SSA disability records, including any accompanying medical records.  The Veteran indicated she was granted SSA disability benefits in 2009.

3.  Attempt to obtain service and Reserve records regarding "profiles" for shin splints and left knee complaints.

4.  Determine all of the Veteran's ACDUTRA and INACDUTRA dates and obtain any outstanding Reserve service records.

5.  For any federal records the RO/AMC is unable to obtain, the VA should follow appropriate follow-ups steps and, if necessary, issue a formal finding of unavailability for all federal records which cannot be obtained/found.

6.  After all available records are obtained schedule the Veteran for a VA examination.  The claims file and access to virtual records must be made available to the examiner.

After review of the record, and interview and examination with the Veteran, the examiner should answer the following:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's current left knee disability is due to her active and Reserve service?  

The Veteran has argued that the wear and tear of her service resulted in her current knee disability.  The examiner should address her entire service history and her employment history in the examination report.  The record includes statements that her left knee disability renders her unemployable.  The examiner should address her employability as well.

The examiner must provide a detailed explanation for any opinion provided.  If the examiner is unable to provide the opinion requested, he/she must fully explain why such an opinion could not be obtained.

7.  After completing all indicated development, the RO/AMC should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


